DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status: Claims 1-3, 6, 9-13, 18-20, 23, and 32-36. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021 has been entered.

Election/Restrictions
Office action dated June 18, 2015 required a species election between Species I directed to fig. 1A and Species II directed to fig. 1B. In the response filed on August 18, 2015, Applicant elected Species I directed to fig. 1A without traverse. 
In the claim set filed on August 21, 2020, Applicant amended the independent claim 1 so that the claimed invention is directed to non-elected Species II directed to fig. 1B. 
The claim sets filed on August 21, 2020 and subsequent dates were examined. 
Examiner would like to make the record clear that the species election requirement of June 18, 2015 is hereby withdrawn. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Re Drawing Objection and 112 rejection, Applicant stated that “the anchor comprises at least one of a threaded portion and a barbed portion of the first sensor” in claim 9 is supported by fig. 4A-4D and page 13, line 20 to page 14, line 4 of the instant specification. 
The argument has been fully considered, but is not persuasive. 
According to claim 1, “the first sensor is internal to the hosing” and “the anchor … [is] external to the housing”. 
Claim 9 recites that the anchor includes a portion of the first sensor. It is unclear how the anchor external to the housing can include a structure that is internal to the housing. 
The limitation in claim 9 is not consistent with the limitation in claim 1. 
In the response, Applicant stated that “the anchor comprises at least one of a threaded portion and a barbed portion of the first sensor” in claim 9 is supported by fig. 4A-4D and page 13, line 20 to page 14, line 4 of the instant specification.
Examiner respectfully disagrees that fig. 4A-4D supports claim 9. 
Claim 1 requires “a conductor in a conduit” that couples the housing to “a receiver, a transmitter, and a power supply, where the receiver, the transmitter, … and the power supply are external to the housing”; however, Figs. 4A-4D and the corresponding descriptions in the specification do not disclose such limitations.  
	Additionally, even in fig. 4A-4D, the sensor is internal to the housing and the barb is external to the housing. It is unclear how the structure external to the housing includes the structure internal to the housing.  
Re 103 Rejection, Applicant's arguments filed on October 25, 2021 have been fully considered but they are not persuasive. 
Re Claim 1, Applicant stated that Stendel does not disclose the amended limitations, because the anchor 7 is internal to the box (used to indicate housing in the previous office action) and does not directly couple the housing to a skull-base structure location of the patient. Applicant also stated that the anchor 14 is not included in the box utilized by the office for the alleged housing. 
This argument has been fully considered, but is not persuasive. The amended limitations do not overcome the prior art references. 
As shown and annotated below, the base plate 6 together with micro plug 10, screw 9, seal 8, and catheter 1 can be considered as a housing, where a screw 14 is an anchor configured to directly couple the housing to a skull-base structure location of the patient and is external to the housing.  

    PNG
    media_image1.png
    464
    453
    media_image1.png
    Greyscale

Re Claim 35, Applicant stated that Jaax does not disclose “an installation device which utilizes a ruler to determine a cannula position for installation at a base of a skull via a cannula”, because Jaax 
 This argument has been considered but is not persuasive. 
Examiner would like to clarify about Applicant's arguments failing to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In the previous office action, it was stated that “Jaax is silent regarding the implantable sensor system being configured to be implanted via an installation device which utilizes a ruler to determine a cannula position for installation”. 
Franck reference was used to teach the above limitation: 
Franck discloses implantation in the skull and discloses fixture validation step to confirm that the position of the tip of the surgical instrument is accurately tracked. Franck discloses an implantable device being implanted via an installation device which utilizes a ruler to determine a cannula position for installation (col. 17, lines 44-59, fig 18, discloses that a guidance tube 1340 is clamped into the guidance fixture, and a surgical instrument 1342 is passed through the guidance tube. Guidance tube 1340 protrudes below upper mounting plate 1334. A ruler 1335 can then be used to measure the depth of penetration of the guidance tube. Similarly, ruler 1335 can be used to measure the penetration of surgical instrument 1342.).
	The argument fails to comply with 37 CFR 1.111(b), because Applicant has not pointed out how the language of the claims patentably distinguishes them from Franck reference. 

Response to Amendment
Regarding 112 rejection, Applicant’s amendments have not overcome each and every rejection. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the anchor comprises at least one of a threaded portion and a barbed portion of the first sensor” in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 19 and 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 9, the limitation, “the anchor comprises at least one of a threaded portion and a barbed portion of the first sensor”, is indefinite.
 According to claim 1, “the first sensor is internal to the hosing” and “the anchor … [is] external to the housing”. 
Claim 9 recites that the anchor includes a portion of the first sensor. It is unclear how the anchor external to the housing can include a structure that is internal to the housing. 
The limitation in claim 9 is not consistent with the limitation in claim 1. 
In the response, Applicant stated that “the anchor comprises at least one of a threaded portion and a barbed portion of the first sensor” in claim 9 is supported by fig. 4A-4D and page 13, line 20 to page 14, line 4 of the instant specification.
Examiner respectfully disagrees that fig. 4A-4D supports claim 9. 
Claim 1 requires “a conductor in a conduit” that couples the housing to “a receiver, a transmitter, and a power supply, where the receiver, the transmitter, … and the power supply are external to the housing”; however, Figs. 4A-4D and the corresponding descriptions in the specification do not disclose such limitations.  
internal to the housing and the barb is external to the housing. It is unclear how the structure external to the housing includes the structure internal to the housing. 
Re Claim 19, “a placement location for the implantable sensor system” is indefinite, because it is unclear whether it is the same location as or different location from “an anchoring location” in claim 1. 
Re Claim 33, “a base of a skull” is indefinite, because “a skull” has an antecedent basis in claim 1 (a natural opening of a skull). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6, 10, 11, 18-20, 33, and 34 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stendel et al. (US 2006/0025704), hereinafter “Stendel”, in view of Binder et al. (DE 4341903 – citation is from the translated document provided) 
Re Claims 1, 19, 33, and 34, Stendel discloses an implantable sensor system for sensing biological signal of a patient comprising: 

the anchor configured to directly couple the housing to a skull-base structure location of the patient (para. [0046], the base plate 6 is fastened on the skull bone 5 by means of a screw 14, para. [0020], [0036] and [0037] discloses that the catheter containing the sensor/sensors can be placed minimally invasively at the optimal measuring locations, namely the ventricles or the parenchyma, in the usual manner, for example, after opening of the scalp and placement of a bore in the skull bone by means of a sleeve and a mandrin), 
the first sensor being configured to sense at least a first biological signal of the patient (para. [0033], sensor unit comprises a catheter having one or more sensors for measuring, for example, brain pressure, temperature, CO2 saturation, or pH, etc.; para. [0045] discloses temperature sensor 2 and a pressure sensor 3) and 

Stendel further discloses that the implantable sensor system is configured to be implanted at a base of a skull via a cannula (para. [0037] discloses that the catheter containing the sensor/sensors can be placed minimally invasively at the optimal measuring locations, namely the ventricles or the parenchyma, in the usual manner, for example, after opening of the scalp and placement of a bore in the skull bone by means of a sleeve and a mandrin). 

    PNG
    media_image1.png
    464
    453
    media_image1.png
    Greyscale


However, Binder discloses an implantable device that is smaller than 1mm x 1.5 mm x 0.6 mm (para. [0007]), which is used to measure parameters of pressure, temperature, flow, pH value, potentials, and currents in the brain (para. [0006], [0008]) with the integration of the microelectronic circuit and telemetry unit (para. [0008]). 
It is known that foramen lacerum is approximately 9 mm, and foramen ovale is 7.2 mm in length. An implantable device as small as 1mm x 1.5 mm x 0.6 mm at least in width and length is configured to be coupled to a skull-base structure location, where an anchoring location is a natural opening of a skull. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Stendel, by configuring the size of the housing of the catheter containing the first sensor and the anchor as small as 1mm x 1.5 mm in terms of width and length, so that it would be configured to be coupled to a skull-base structure location, where an anchoring location is a natural opening of a skull, wherein the base of the skull is a foramen ovale, and wherein a placement location for the implantable sensor system is selected from a foramen underlying a brain and a foramen through which a cranial nerve passes or a cerebral-blood vessel courses, as taught by Binder, for the purpose of providing a minimally invasive implantable device for diagnostic purposes (para. [0005], [0007]). 
	Re Claim 2, Stendel discloses a second sensor for sensing at least a second biological signal of the patient (para. [0033], sensor unit comprises a catheter having one or more sensors for measuring, for example, brain pressure, temperature, CO2 saturation, or pH, etc.; para. [0045] discloses temperature sensor 2 and a pressure sensor 3).  
Re Claim 3, Stendel discloses that the at least the first biological signal is selected from the group consisting of a brain electrical signal, a brain chemical signal, a brain pressure signal, a brain temperature signal, and a brain optical signal, and the at least the second biological signal is selected from the group consisting of the brain electrical signal, the brain chemical signal, the brain pressure signal, the brain temperature signal, and the brain optical signal (para. [0033], sensor unit comprises a catheter having one or more sensors for measuring, for example, brain pressure, temperature, CO2 saturation, or pH, etc.; para. [0045] discloses temperature sensor 2 and a pressure sensor 3).  
	Re Claim 6, Stendel discloses that the anchor comprises a grooved connection (para. [0046] discloses a screw 14).    
Re Claim 10, Stendel discloses that the power supply is configured to provide power for at least one of the transmitter or the first sensor (para. [0029], electronic unit with power supply).  
Re Claim 11, Stendel discloses that the power supply is rechargeable (para. [0040] discloses rechargeable batteries).  
Re Claim 18, Stendel discloses that the receiver is coupled to the first sensor and capable of receiving data from an external device (abstract, a receiver, para. [0033] discloses that the catheter is in connection to the electronics unit so that the measuring signals can be acquired and relayed to the evaluator unit, para. [0021], transmission and processing of patient data via telemetry, [0028] and [0029] discloses that sensor unit and electronics unit are connected to one another).  
	Re Claim 20, Stendel discloses that the first sensor is at least one of an electrode, a pressure sensor, a thermal sensor, a photonic sensor, or a chemical sensor (para. [0033], sensor unit comprises a catheter having one or more sensors for measuring, for example, brain pressure, temperature, CO2 saturation, or pH, etc.; para. [0045] discloses temperature sensor 2 and a pressure sensor 3).  

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stendel et al. (US 2006/0025704), hereinafter “Stendel”, as modified by Binder et al. (DE 4341903 – citation is from the translated document provided), and further in view of Reichenberger et al. (US 2008/0262319), hereinafter “Reichenberger”.
Re Claim 9, Stendel as modified by Binder discloses the claimed invention substantially as set forth in claim 1. 
Stendel and Binder are silent regarding the anchor comprising at least one of a threaded portion and a barbed portion of the first sensor.
However, Reichenberger discloses an implantable sensor system for sensing biological signal of a patient comprising: 
a housing (fig, para. [0017], a base plate 7, sleeve 12, and sensor unit 2 together reads on the housing) including an anchor (para. [0015], outer screw thread 5) and a first sensor (para. [0020], sensor unit 2 including sensors 3, 3a), the housing coupled via a conductor in a conduit (para. [0018], a signal line 15) to an electronics unit (para. [0018], electronics unit 16), where the anchor is external to the housing (para. [0015], outer screw thread 5) and the first sensor is internal to the housing (para. [0020], sensor unit 2 including sensors 3, 3a), the anchor configured to directly couple the housing to a skull-base structure location of the patient (abstract, a proximal circumferential portion of the sensor unit 2 has a self-cutting outer screw thread 5 for fastening the sensor unit 2 to the cranial bone 4, para. [0015]), the first sensor being configured to sense at least a first biological signal of the patient (para. [0013], pressure sensor 3 and a temperature sensor 3a). 
Reichenberger discloses that the anchor comprises at least one of a threaded portion and a barbed portion of the first sensor (abstract, a proximal circumferential portion of the sensor unit 2 has a self-cutting outer screw thread 5 for fastening the sensor unit 2 to the cranial bone 4, para. [0014], [0015]). 
2 to the cranial bone 4 a proximal circumferential portion of the sensor unit 2 has a self-cutting outer screw thread 5, [0015]). 

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stendel et al. (US 2006/0025704), hereinafter “Stendel”, as modified by Binder et al. (DE 4341903 – citation is from the translated document provided), and further in view of Jaax et al. (US 2006/0235484) and Wolf (US 2007/0167867). 
Re Claim 32, Stendel as modified by Binder discloses the claimed invention substantially as set forth in claims 1 and 2. 
Stendel is silent regarding the at least the first biological signal is selected from a first group consisting of a pulse rate, a blood pressure, a respiratory rate, a blood oxygen saturation and the at least the second biological signal is selected from a second group consisting of a velocity, an amplitude, or a direction of movement.
However, Jaax discloses an implantable sensor system and discloses a sensor for sensing biological signal selected from a group consisting of a velocity, an amplitude, or a direction of movement (para. [0062]) for the purpose of determining a physical activity level based on accelerometer recording. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Stendel as modified by Binder, by adding a second sensor for sensing at least a second biological signal selected from a second group consisting of a velocity, an amplitude, or a 
Jaax is silent regarding the at least the first biological signal is selected from a first group consisting of a pulse rate, a blood pressure, a respiratory rate, a blood oxygen saturation. 
However, Wolf discloses an implantable sensor system and discloses a sensor for sensing biological signal selected from a group consisting of a pulse rate, a blood pressure, a respiratory rate, a blood oxygen saturation (para. [0091] discloses a brain oxygenation sensor comprised of NIR emitters). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Stendel as modified by Binder and Jaax, by adding a first sensor for sensing at least a first biological signal selected from a first group consisting of a pulse rate, a blood pressure, a respiratory rate, a blood oxygen saturation, as taught by Wolf, for the purpose of measuring blood oxygen saturation (Wolf, para. [0091]). 

Claims 12, 13, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stendel et al. (US 2006/0025704), hereinafter “Stendel”, as modified by Binder et al. (DE 4341903 – citation is from the translated document provided), and further in view of DiLorenzo (US 2005/0021103).
Re Claims 12, 13, and 23, Stendel as modified by Binder discloses the claimed invention substantially as set forth in claim 1. 
Stendel discloses transmission and processing of patient data digitally and telemetry (para. [0021]) and also discloses a control unit within the electronic unit (abstract and claim 11). 
	Stendel doesn’t explicitly disclose an amplifier and a signal processor or a circuit which is configured to process an electrical signal received from the first sensor prior to a transmission of a signal by the transmitter, wherein the circuit comprises an integrated circuit having at least 
	However, DiLorenzo discloses an intracranial device that has stimulating electrodes and sensors sensing neural modulation signals (abstract) and teaches stimulating and recording circuit performed in signal conditioning unit, signal processor, and control circuit, wherein signal conditioning parameters include amplifier gains and filter gains, and signal processing parameters including, filter passbands, filter gains, integrator gains, and etc (para. [0103]). Signal conditioning circuit includes an associated amplifier and filter. Each amplifier and associated filter is configured to receive and process the signal generated by the associated one of the set of sensors (para. [0107]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Stendel as modified by Binder, by incorporating an amplifier and a signal processor or by incorporating a circuit which is configured to process an electrical signal received from the first sensor prior to a transmission of a signal by the transmitter, wherein the circuit comprises an integrated circuit having at least one of an electrical filter, an amplifier, a digital-to-analog converter, and an analog-to-digital converter, as taught by DiLorenzo, for the purpose of receiving and processing the signal generated by the sensors (para. [0103]). 

Claims 35 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaax et al. (US 2006/0235484) in view of Franck et al. (US 6298262 B1), hereinafter “Franck”
Re Claim 35, Jaax discloses an implantable sensor system for sensing biological signal of a patient (fig. 2, stimulator 140, para. [0077], the first and second stimulators, 140, 140’ of fig. 5 may be configured to sense various indicators of a headache or other condition, [0062], the stimulator 140 may be configured to perform the measurements) comprising: 
The suture sleeve 10 of fig. 7D alternatively does not include the slits, but rather includes a number of grooves 25. Sutures may run along one or more of these grooves 24 to secure a lead in place.”); and 
	wherein the transmitter is coupled to the first sensor and is capable of transmitting data from the first sensor to a device (para. [0077], [0062], fig. 5). 
Jaax is silent regarding the implantable sensor system being configured to be implanted via an installation device which utilizes a ruler to determine a cannula position for installation. 
However, Franck discloses implantation in the skull and discloses fixture validation step to confirm that the position of the tip of the surgical instrument is accurately tracked. Franck discloses an implantable device being implanted via an installation device which utilizes a ruler to determine a cannula position for installation (col. 17, lines 44-59, fig 18, discloses that a guidance tube 1340 is clamped into the guidance fixture, and a surgical instrument 1342 is 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Jaax, by configuring the implantable sensor system to be implanted via an installation device which utilizes a ruler to determine a cannula position for installation, as taught by Franck, for the purpose of confirming that the position of the tip of the sensor system is accurately tracked (col. 17, lines 44-59). 
Re Claim 36, Jaax discloses that the implantable sensor system is configured to be implanted at a base of a skull, wherein the base of the skull is a foramen ovale (para. [0082], [0089], [0101], [0103]).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/V.V.H./
Vynn Huh, December 12, 2021Examiner, Art Unit 3792    

        /JONATHAN T KUO/        Primary Examiner, Art Unit 3792